Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 07/26/2022 is acknowledged.
Claims 1, 3, 5-8, 18-20 have been amended.
Claim 21 has been newly added.
Claims 2, 4 are cancelled.  
Claims 1, 3, 5-8 and 18-21 are being considered on the merits.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-8, 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “modifying a culture condition associated with the microalgae to change an amino acid combination of the protein”. This statement is unclear and ambiguous. It is not clear what is meant by “amino acid combination”. However, if the cultural conditions of the microalgae, light, pH, aeration, nutrients; etc.  are modified to affect the amino acid composition of the extracted protein, the statement should be amended to convey that concept. 
Claim 1 recites “plant-based food product is selected from the group consisting of a meatloaf and a tofu”. Tofu is the proteinaceous curd produced from soybean protein. The use of microalgal protein in producing tofu is unclear. 
Claim 19 is indefinite for “adding a stimulant to a culture media to modify the amino acid combination of the protein”. Adding a stimulant to a protein to modify the amino acid combination is unclear. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-8 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US 2016/0324167, hereinafter R1) in view of Patiner (US 2017/0137477, hereinafter R2).
Amended claim 1 is a method for producing a plant-based food product comprising algal protein. The algal protein is extracted from a microalgal sp. and used in producing the plant-based food product, e.g. meatloaf or tofu. The extraction of protein from the algal source is effectuated using an alkaline solution, e.g. solution of sodium hydroxide. 
Claim 1- R1 discloses novel microalgal food compositions. (Title)
Claim 1- The algal biomass is a Chlorella sp. [0050, 0062]
Claim 6 - R1 provides an algal protein isolate wherein the minimum protein content is 90% by dry weight that is produced from microalgal biomass comprising at least 40% protein by dry weight. [0103]
Claims 4, 5, 8 - R1 discloses that defatted meal is used for producing algal protein concentrate and/or isolate. The algal protein concentrate can be produced by removing sugars and insoluble polysaccharides. The concentrate would contain at least 45% protein and preferably in the range 50-75% (dwb). Algal protein isolate can be produced by employing a suitable temperature and alkaline extraction using sodium hydroxide (NaOH). The extracted protein is precipitated using hydrochloric acid (HCl). The precipitated protein is neutralized and spray dried to produce an algal protein isolate containing at least 90% protein (dwb). [0345]
Claims 1, 2 - R1 discloses the production of a vegetarian burger patty. [0473-0475].
 R1 discloses the production of protein isolate and its use in producing food products. However, R1 is silent regarding production of algal biomass, cultural and fermentation conditions. 
Claims 6, 19 - R2 discloses a process for culturing Chlorella sp. to produce a biomass comprising 45-70% protein by weight of dry cells.[0057-0060, 0108]
Claims 4, 5 - R2 also discloses a process for extracting and precipitating algal proteins. [0077-0107]
It is noted that claim 7 is limited to calculating the protein recovery from algal biomass upon extraction of proteins. However, calculating the yield of extracted protein from the raw material is a conventional calculation and known in the art. In other words, when a raw material is extracted for protein, it is conventional wisdom in the art to calculate the yield of the process; i.e., how much protein is extracted from the raw material. This calculation is routine in determining the optimal conditions for protein extraction from a protein-containing raw material. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the process of R1 by cultivating and producing microalgae by fermentation to be used for protein extraction as motivated by R2. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing algal cells, extracting the proteins and using such protein compositions to produce food products as clearly disclosed by R1-R2.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US 2016/0324167, hereinafter R1) and Patiner (US 2017/0137477, hereinafter R2), further in view of Pruvost et al. (FR 3 047 998, hereinafter R3)
R1 or R2 are silent to the cultivation of species in the genera recited in claim 3.
Claim 3 - R3 discloses the cultivation of Botryococcus strain, Neochloris strain and Chlamydomonas strains. (Whole document).
Therefore, cultivation of the strains recited in claim 3 would have been motivated and obvious to those of ordinary skill in the art. 
Response to Arguments
	Applicant’s arguments have been considered. These arguments are not persuasive due to mischaracterization of the teachings of the refences cited.
	1.	Regarding the indefiniteness of claims 1, the phrase “amino acid combination” is not defined either by the claims or the specification. Therefore, the phrase is vague. 
	2.	Regarding the indefiniteness rejection of claim 19, the materials appear to be regular carbon and nitrogen source for cultivation of microorganisms for the purpose of producing biomass. It is not clear what is meant by “stimulant”. 
	3.	Regarding the obviousness rejection of claims, Applicant argues that R1 or R2 do not discloses the protein extraction conditions of claim 1.
	a.	Granted; the exact time and temperature of extraction is not disclosed by R1. However, the rejection is an obviousness rejection. R1 clearly teaches of using an algal protein isolate/concentrate for producing a meat patty and R2 discloses the cultural conditions for producing algal biomass. Instant claim 1 is limited to both of these teachings. Instant claim 1 recites, extraction time duration, extraction temperature or any other result effective variable in protein extraction that are generally disclosed by the cited reference. However, whether algal protein extraction under alkaline conditions (as disclosed by R1) is best carried out for 1 hr. or n hrs.; is a conventional optimization of the process; well within one’s ordinary skill in the art. So is the situation for other result effective variables. 
	4.	Applicant argues that R1’s method of extraction is different from what is recited in claim 1 for extracting protein using an alkaline extraction method.
	a.	R1 clearly discloses the production of an algal protein isolated by extracting the protein from microalgae using sodium hydroxide (heat and alkaline conditions)(R1 at 0345). Therefore, the argument mischaracterizes R1’s teachings.
	5.	Applicant argues that R1 fails to describe a process step for utilizing the modified protein as a protein flour to create the plant-based food product.
	a.	The instant specification does not disclose a modified protein. Applicant is requested to clarify the statement by comparing regular and modified algal proteins to show that their process produces a different protein than what is normally produced by algae.  
	6.	Applicant argues that R2 also fails to describe the specific method steps to extract a protein from microalgae.
	a.	R2 is a teaching reference for disclosing cultural conditions for growing microalgae. The method of producing a food product from algal protein is clearly set forth by R1.
	7.	Applicant argues that R2 is silent to the modification of algal protein by modifying cultural conditions. 
	a.	As stated supra, the claims or the specification are void of a comparison of a regular algal protein and a modified algal protein. There is no showing for a modified protein in the specification.
	          A prima facie case of obviousness is established where the Examiner demonstrates that the invention in nothing more than the predictable result of a combination of familiar elements according to known methods. KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Rolls-Royce, PLC v. United Technologies Corp., 603 F.3d 1325, 1338, (Fed. Cir. 2010)(“If a person of ordinary skill, before the time of invention and without knowledge of that invention, would have found the invention merely an easily predictable and achievable variation or combination of the prior art, then the invention likely would have been obvious.”).
	No claims are allowed.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791